The prosecution against this appellant originated in the Jefferson county court of misdemeanors; the offense charged, by affidavit, was violation of the prohibition laws.
From a judgment of conviction in the above-stated court, she appealed to the circuit court, was tried by a jury upon the original affidavit, and again convicted. From the judgment of conviction in the circuit court this appeal is taken.
The trial of this case in the circuit court was held January 16, 1923, and the bill of exceptions contained in the transcript was not presented to the trial judge until May 4, 1923. It will thus be seen that the bill of exceptions was not presented within the time required by law, which is 90 days from the day on which the judgment is entered, and not afterwards. Code 1907, § 3019. Here, the bill of exception was presented on the 108th day from the day the judgment was entered.
The terms of the statute, supra, are plain and mandatory. The bill of exceptions in this case must therefore be stricken, as this court is without authority to consider same.
We have searched the record for error apparent thereon. Finding no error in the record proper, the judgment of the circuit court is affirmed.
Affirmed.